SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1181
KA 15-00645
PRESENT: CENTRA, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

JOSHUA D. MCCARTHY, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Michael M.
Mohun, J.), rendered December 4, 2014. The judgment convicted
defendant, upon his plea of guilty, of aggravated criminal contempt,
menacing a police officer or peace officer, and attempted aggravated
assault upon a police officer or a peace officer.

     It is hereby ORDERED that said appeal from the judgment insofar
as it imposed sentence on the conviction of menacing a police officer
or peace officer is unanimously dismissed and the judgment is
affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon his plea of guilty of aggravated criminal contempt
(Penal Law § 215.52), menacing a police officer or peace officer
(§ 120.18), and attempted aggravated assault upon a police officer or
a peace officer (§§ 110.00, 120.11) and, in appeal No. 2, he appeals
from the resentence imposed on the conviction of menacing a police
officer or peace officer. Contrary to defendant’s contention in
appeal No. 1, the record establishes that he knowingly, voluntarily,
and intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver forecloses any
challenge by defendant to the severity of the sentence and resentence
(see id. at 255; see generally People v Lococo, 92 NY2d 825, 827;
People v Hidalgo, 91 NY2d 733, 737).




Entered:    December 23, 2016                      Frances E. Cafarell
                                                   Clerk of the Court